ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
|TOn July 27, 2010, respondent pleaded guilty in the 9th Judicial District Court for the Parish of Rapides to one felony count of unauthorized use of a movable valued in excess of $1,000, a violation of La. R.S. 14:68(A), stemming from his conversion of client funds. Prior to the institution of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline, in which respondent acknowledges that his conduct constitutes a violation of Rules 1.15 and 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that William F. Henderson, Louisiana Bar Roll number 21291, be and he hereby is disbarred, retroactive to March 31, 2010, the date of his interim suspension. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.